 GANNETT CO. 355Gannett Co., Inc. and American Federation of Televi-sion and Radio Artists, Local No. 225, AFLŒCIO.  Case 21ŒCAŒ32086 February 20, 2001 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS HURTGEN AND WALSH On November 19, 1998, Administrative Law Judge Joan Wieder issued the attached decision.  The Respon-dent filed exceptions and a supporting brief, and the General Counsel filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions1 and to adopt the recommended Order.2 ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Gannett Co., Inc., San Diego, California, its officers, agents, suc-cessors, and assigns, shall take the action set forth in the Order as modified. 1.  Substitute the following for paragraph 2(b). ﬁ(b) Pay the employees represented by the Union in units A and B their normal wages when in the Respon-dent™s employ on December 9, 1996 from 5 days after the date of this decision until the occurrence of the earli-est of the following conditions: (1) the date the Respon-dent bargains to agreement with the Union on those sub-jects pertaining to the effects of the sale or other transfer of its assets and operations at Radio Station KSDO; (2) the date a bona fide impasse in bargaining occurs; (3) the failure of the Union to request bargaining within 5 busi-ness days after receipt of this decision, or to commence negotiations within 5 business days after receipt of the Respondent™s notice of its desire to bargain with the Un-ion; or (4) the subsequent failure of the Union to bargain in good faith; but in no event shall the sum paid to any of the employees exceed the amount he or she would have earned as wages from December 9, 1996, to the date the Respondent shall have offered to bargain; provided, however, that in no event shall this sum be less than these employees would have earned for a 2-week period at the rate of their normal wages on December 9, 1996, with interest, as set forth in the remedy portion of this decision.ﬂ                                                             1  Member Hurtgen agrees that Respondent was obligated to give no-tice to the Union upon the FCC™s approval of the sale on December 9. Respondent™s failure to do so was unlawful. Member Hurtgen recog-nizes that the implementation occurred promptly after the FCC ap-proval. Thus, even if notice had been given, there would have been little time for ﬁeffectsﬂ bargaining prior to implementation. However, Member Hurtgen also notes that: (1) the Union could have sought bar-gaining, or at least information, when its Executive Director read the news item on September 26; (2) although ﬁeffectsﬂ bargaining is gener-ally more effective prior to implementation, there is no necessity that such bargaining be completed by the time of implementation. 2 We will modify the order to provide that the Union is required to request desired bargaining within 5 days after ﬁreceiptﬂ of this Deci-sion, or to commence negotiations within 5 business days after receipt of the Respondent™s notice of its desire to bargain with the Union. See Melody Toyota, 325 NLRB 846 (1998).    2. Substitute the attached notice for that of the admin-istrative law judge.  APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice.  Section 7 of the Act gives employees these rights. To organize To form, join, or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid or protection To choose not to engage in any of these protected concerted activities.  WE WILL NOT fail and refuse to bargain with the American Federation of Television and Radio Artists, Local 225, AFL-CIO, concerning the effects upon our employees represented by the this Union of our decision to sell Radio Station KSDO, in San Diego, California. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, on request, bargain collectively with the Union as the exclusive bargaining representative of all staff announcers, newspersons, freelance performers, producers, writers, directors, editors, and call screeners employed at KSDO on December 9, 1996, and reduce to writing any agreement reached as a result of such bar-gaining. WE WILL pay the employees represented by the Un-ion in units A and B their normal wages when in the Re-spondent™s employ on December 9, 1996, from 5 days after the date of this decision until the occurrence of the earliest of the following conditions: (1) the date the Re-333 NLRB No. 44  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 356spondent bargains to agreement with the Union on those 
subjects pertaining to the ef
fects of the sale or other 
transfer of its assets and operations at Radio Station 
KSDO; (2) the date a bona fide impasse in bargaining 
occurs; (3) the failure of the Union to request bargaining 
within 15 business days afte
r receipt of the Respondent™s 
notice of its desire to bargain with the Union; or (4) the 
subsequent failure of the Union to bargain in good faith; 
but in no event shall the sum paid to any of the employ-
ees exceed the amount he or 
she would have earned as 
wages from December 9, 199
6, to the date the Respon-
dent shall have offered to bargain; provided, however, 

that in no event shall this sum be less than these employ-
ees would have earned for a 2-week period at the rate of 
the normal wages on December 9, 1996, with interest, as 
set forth in the remedy portion of this decision. 
 GANNETT CO., INC. 
 John Kloosterman, Esq., for the Acting General Counsel. 
Joyce T. Bailey, Esq., 
of Arlington, Virginia, for the Respon-
dent.  Thomas W. Doyle, 
of San Diego, California, for the Charging 
Party. 
DECISION STATEMENT OF THE CASE 
JOAN WIEDER, Administrative Law Judge
. This case was 
tried on a stipulated record based on a motion filed July 31, 
1998,1 by all parties reflecting their agreement exhibits attached 
to the motion constitute the entire record. The American Fed-

eration of Television and Radi
o Artists, Local 225, AFLŒCIO 
(the Union or Charging Party) filed the charge, on June 9, 
against Gannett Co., Inc. (Respo
ndent). The Regional Director 
for Region 20, issued a complaint and notice of hearing on 

January 22, 1998, which was am
ended July 1, 1998, alleging 
Respondent violated Section 8(a)(1) and (5) of the National Labor Relations Act (the Act). In
 general, the complaint asserts 
Respondent sold a radio station without appropriate prior notice 

to the Union and without affording the Union an opportunity to 
bargain about the effects on this decision on the represented 
employees. 
Respondent™s timely filed answer
 to the complaint, admits 
certain allegations, denies ot
hers, and denies any wrongdoing. 
Specifically Respondent denies it 
failed to inform the Union 
and denies the matter relates to
 wages, hours and other terms 
and conditions of employment. 
Respondent admits timely ser-
vice of the charge, the complaint, and, the amendment to the 

complaint. For the reasons stated hereinafter, Respondent™s 
motion to dismiss the complaint should be and is denied. 
All parties were given full opportunity to appear and intro-
duce evidence, to examine and 
cross-examine witnesses, to 
argue orally, and to file briefs. 
                                                          
 1 All dates are in 1996 unless otherwise indicated. 
Based upon the entire record, and having considered the 
posthearing briefs, I make the following 
FINDINGS OF FACT 
I.  JURISDICTION 
Based on Respondent™s answer to the complaint and the Par-
ties stipulations, I find Gannett meets one of the Board™s juris-
dictional standards and the Union is a statutory labor organiza-
tion. II. THE ALLEGED UNFAIR LABOR PRACTICES 
Background Respondent, at all relevant times
, is a national news and in-
formation company with headquarters in Arlington, Virginia. 
Prior to December 9, 1996, Re
spondent owned radio station 
KSDO (radio station or KSDO) in
 San Diego, California. Susan Hoffman has been the vice president/general manager of the 
radio station and an admitted agent of Respondent. Gary 
DeFrancesco has been the president of Gannett Radio and is an 

admitted agent. 
The Charging Party has been the collective-bargaining repre-
sentative of a unit of staff announcers, newspersons, and free-
lance performers at the radio st
ation since at least 1959, (unit 
A). Pursuant to an election on 
or about October 26, 1989, the 
Union was certified as the collective-bargaining representative 

of additional radio station employees including; producers, 
writers, directors, editors and call screeners (unit B). Respon-
dent admits the Union is the collective-bargaining representa-
tive of both units A and B since about October 26, 1989.  
The collective-bargaining agreement covering unit A expired 
January 31, 1988. Pursuant to an
 impasse, on or about April 26, 
1988, Respondent implemented the terms and conditions of 
employment contained in its last
, best and final offer. The Par-
ties agreed these terms and conditi
ons of employment are to be 
read in conjunction with the collective-bargaining agreement 
for unit A. unit A members, si
nce about April 26, 1988, have 
worked under these terms and conditions, with the exception of 

some unit employees who have en
tered into personal services 
contracts with Respondent, with
 the Union™s consent, which 
governs some of these excepted
 employees terms and condi-
tions of employment. Respondent and the Union engaged in 

negotiations for a collective-ba
rgaining agreement covering 
unit B employees between early 1991 and March 1994. Re-

spondent and the Union failed to reach an agreement and unit B 
employees™ terms and conditions 
of employment have been 
governed by Respondent™s employee handbook and by past 
practice since about October 26, 1989.  
On about September 26, 1996, Respondent entered into an agreement to acquire WTSP-TV, the CBS television outlet in 
Tampa Florida, from Jacor Communications, Inc. (Jacor), in 
exchange for certain radio stations, including KSDO. On or 
about the same day, Respondent i
ssued a news release. As per-
tinent, the new release provided: 
 Gannett Co., Inc. had entered into an agreement to ac-
quire WTSP-TV, the CBS affiliate in Tampa, from Jacor 
Communications, Inc., in exchange for KIIS AM/FM, Los 
Angeles, KSDO-AM/KKBH-FM
, San Diego and WDAR- GANNETT CO. 357AM/WUSA-FM, Tampa . . .  The transaction is subject to 
FCC approval.2  Also on September 26, 1996, the announcement was re-
ported by national wire services, including the Dow Jones 
News and Reuters, who indicated Jacor agreed to swap its 
Tampa station for six of Responde
nt™s radio stations, including 
KSDO. About the same date, Thomas W. Daily, the Union™s 
executive director, read about the transaction in the San Diego 
Union-Tribune, a major daily newspaper.
3 The newspaper story 
contained the information provide
d in the news release, includ-
ing, as a condition precedent to the sale, the Federal Communi-
cations Commission (FCC) had to
 approve the transaction.  
Between September 26 and December 9, 1996, KSDO em-
ployees learned the station was going to transferred from Re-
spondent to Jacor if the FCC permitted. The FCC approved the 
transaction on December 9, 1996. On the same day, Respon-
dent transferred ownership of KSDO to Jacor.  Also on Decem-
ber 9, by letters on Gannett lette
rhead, Respondent informed its 
KSDO employees it had transferred ownership of the station to 

Jacor effective that date. The letters were signed by 
DeFrancesco. 
Respondent did not directly communicate verbally or in writ-
ing, with the Union prior or subsequent to December 9, to no-
tify the Union about the sale of KSDO to Jacor. The Union did 
not request to bargain with Respondent over the effects of the 
sale before or after December 
9, 1996. Respondent continued to 
make health and pension contributions to the Union trust funds 

for the employees in unit A through the end of December 1996. 
Respondent was never required 
to make health and pension 
contributions to the Union trust 
funds for the employees in unit 
B. Analysis and Conclusions 
1. Positions of the parties 
The decision to sell KSDO is not a mandatory subject of 
bargaining under Section 8(a)(5) of
 the Act. However, as Re-
spondent admits, the law requires
 an employer provide an op-
portunity to the Union to bargain over the effects of its sale of 
KSDO on employees in the 
bargaining unit, citing 
Transmarine 
Navigation Corp.
, 380 F.2d 933, 939 (1967); 
NLRB v. Rapid 
Bindery, Inc., 293 F.2d 170, 176 (1961); 
Merryweather Optical 
Co., 240 NLRB 1213 (1979). Respondent also concedes inher-
ent in this obligation is an oppor
tunity for the Union to bargain 
in a meaningful manner and at a meaningful time. First Na-tional Maintenance Corp. v. NLRB
, 452 U.S. 666, 681 (1981). 
Respondent claims it complied with the notice requirement when Doyle read the newspaper 
article in September. Respon-dent argues that once the Union l
earned of the proposed sale the 
Union then has the burden to timely request bargaining. 
Ven-tura County Star-Free Press
, 279 NLRB 412, 420 (1986). Ac-cording to Respondent, the Union™s failure to request bargain-
ing about the effects of the announced sale constitutes a waiver 
                                                          
                                                           
2 Approval by the Federal Communications Commission was a con-
dition precedent to effecting the transaction. 
3 The Parties could not find a copy
 of this newspaper article but 
Thomas Doyle, the Uni
on™s executive director, admitted he read the 
article sometime in late September 1996. 
by inaction. 
Associated Milk Producers
, 300 NLRB 561, 563 (1990);4 WPIX, Inc.
, 299 NLRB 525, 526Œ527 (1990); 
NLRB v. 
C&C Plywood
, 585 U.S. 421, 430Œ31 (1967); 
Crystal Springs 
Sheet Corp.
, 637 F.2d 399, 402 (5th Cir. 1981). 
Respondent further declares special circumstances existed 
which privileged its action under 
Metropolitan Teletronics
, 279 NLRB 957 fn. 14 (1986), enfd. mem. 819 F.2d 1130 (2d Cir. 
1987); Williamette Tug & Barge Co.
, 300 NLRB 282 (1990). 
The Union™s failure to request bargaining about the effects of 
the sale for more than two months ﬁis precisely the kind of case 
that the Board should interpret as warranting an exception to 
the general ruleﬂ requiring preimp
lementation notice to satisfy 
Respondent™s obligation to bargain over the effects of the sale. Moreover, Respondent argues, it should not be subject to the 
Transmarine Navigation
, remedy because Respondent issued 
the press release which led to the Union acquiring knowledge 

of the proposed sale more than 2 months prior to the effective 
date of the sale. 
The General Counsel argues Respondent had an obligation to 
bargain about the effects of its sale decision. 
First National Maintenance v. NLRB
, 452 U.S. at 681Œ682.  If the Union is 

given timely notice of the decisi
on, then the Union must request 
bargaining about the effects of the decision. 
Jim Walters Re-
sources, 289 NLRB 1441 (1988). Presenting the Union with a 
fait accompli is not timely notice. 
Penntech Papers v. NLRB
, 706 F.2d 18, 26 (1st Cir. 1983); 
Los Angeles Soap Co.
, 300 NLRB 289 (1990).  
Respondent did not have to inco
rporate in its sales agreement 
the condition precedent of FCC approval. 
Compact Video Ser-
vices
, 319 NLRB 131, 141 fn. 69 (1995).  The General Counsel 
argues, timely notice of the sale 
is after the condition precedent 
of FCC approval had been met for to request and require bar-
gaining at an earlier date woul
d be pointless. The notice obliga-
tion was triggered by the FCC™s approval of the transaction. 

Willamette Tug & Barge Co.
, supra; Oklahoma Fixture Co.
, 314 NLRB 958 (1994) (The Board determined the obligation to 
give notice of the proposal to the union was triggered when the 
timing and circumstances of the action were clear, not when the 
announcement was ﬁinchoate and impreciseﬂ). 
2. Conclusions It is undisputed Respondent was obligated to bargain over 
the effects of the sale of KSDO. In this case, the question is 

whether the Union received appropriate and timely notice. Sec-
tion 8(a)(5) and (d) of the Act 
requires employers to bargain 
with its employees™ appropriate
 representatives in good faith 
regarding ﬁwages, hours and ot
her terms and conditions of 
employment.ﬂ 
NLRB v. Borg-Warner Corp.
, 356 U.S. 342 
(1958); Fiberboard Corp. v. NLRB,
 379 U.S. 203 (1964). The 
employer is also required to notify and consult with the union 
about such changes prior to implementing such changes. 
NLRB v. Katz, 369 U.S. 736 (1962). The prior notice must afford the 
union a reasonable opportunity to evaluate the proposals and 
present counter proposals before
 implementing such change. 
 4 In 
Associated Milk Producers
, the employer specifically gave the 
union timely notice of the proposed change in terms and conditions of 
employment. For the reasons discus
sed here, I find Respondent has not 
met these obligations.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 358Sunrise Nursing Home, 325 NLRB 380 (1998); M & M Con-
tractors, 262 NLRB 1472 (1982). I find the Union did not re-
ceive adequate and timel
y notice. The notice, to be timely, must 
be given sufficiently in advanc
e of the proposed change to 
permit the union a reasonable opportunity to bargain. 
Ladies 
Garment Workers (McLaughlin Mfg. Corp.) v. NLRB
, 463 F.2d 907 (D.C. Cir. 1972); 
Medicenter Mid-South Hospital
, 221 NLRB 670 (1975). Informing a union of a fait accompli
 does not constitute timely notice. 
NLRB v. R. H. Belo Corp.
, 411 
F.2d 959 (5th Cir. 1969); cert. denied 396 U.S. 1007 (1970). 
In those instances where a union receives timely notice of an 
employer™s proposal to change a term and condition of em-

ployment, the union must prom
ptly request bargaining about 
the matter. 
Haddon Craftsmen, 300 NLRB 789 (1990); 
Jim Walter Resources, 289 NLRB 1441 (1988). Where the notice is 
given shortly prior to implementa
tion of the change because of 
a lack of intent to alter its position, then the notice is merely 
informational about a fait accompli
 and fails to satisfy the re-
quirements of the Act. Ciba-Geigy Pharmaceutical Division
, 264 NLRB 1013 (1982).  
As the Board held in 
Willamette Tug & Barge Co.
, supra at 
282Œ283:  The sale of a business does not depend just on the 
seller™s desire to sell. The sale of a business to a purchaser 
necessarily requires the purchaser™s assent to the terms of 
the sale before the sale actually takes place. Even after the 
purchaser and seller agree on th
e terms, significant contin-gencies may remain. These ma
y include the purchaser™s 
obtaining financing and nonroutine governmental clear-
ances and approvals. Until these contingencies are satis-
fied, the seller may not be ab
le to say with any degree of 
assurance that the sale will go through.  
. . . . Although we agree with the Respondent that the deci-
sion to sell did not occur until the execution of a binding 
agreement to sell, we find a violation in the Respondent™s 
failure to provide any meaningful prior notice to the Union 
that it was ceasing business 
and terminating employees. If 
a seller and a purchaser can be expected to negotiate 

about, and draft their agreemen
t to provide for satisfaction 
of, various contingencies such as governmental clearances, 
so, too, should they be able to account for the human fac-
torŠthe employees™ interest 
in having their designated 
representative notified and give
n an adequate opportunity 
to bargain about the effects of the sale. That circumstances 
may compel confidentiality in arriving at a sales agree-
ment does not obviate the employer™s duty to give pre-
implementation notice to the union to allow time for ef-
fects-bargaining
3 provision for which may be negotiated in 
the sales agreement.
4 We do not presume here to advise 
corporate negotiators how to accommodate the right of a 
union to negotiate the effect of the sale on the employees it 
represents. We merely decide 
that, barring particularly un-
usual or emergency circumst
ances, the union™s right to 
discuss with the employer how 
the impact of the sale on 
the employees can be ameliorated must be reckoned with 
(as must compliance with other governmental require-
ments) sufficiently before its actual implementation so that 
the union is not confronted at the bargaining table with a 
fait accompli. Thus, the Union here was entitled [to] as 
much notice of the closing an
d termination of employees 
as was needed for meaningful bargaining at a meaningful 

time. 
First National Maintenance Corp. v. NLRB
, 452 
U.S. 666, 681Œ682 (1981); Metropolitan Teletronics
, 279 NLRB 957, 959 fn. 14 (1986), enfd. mem. 819 F.2d 1130 (2nd Cir. 1987) [footnote omitted]. 
 _______________________________________________________________ 
   3  For the purposes of the above analysis, the term ﬁimplementationﬂ 
refers to the actual physical consequences of the sales decision, i.e., 
the termination of the enterprise and the employees.  
     4
  Nothing in this discussion should
 be read to preclude an employer 
from being able to fulfill its effect-bargaining obligations in advance 

of sale, either by negotiating appr
opriate provisions in a collective-
bargaining agreement or by specific 
negotiations prior to such a sale.  
 While in the instant case Respondent did not argue the decision 
to sell did not occur until the execution of a binding agreement, 
the reasoning in the 
Willamette Tug & Barge Co.
 decision still 
obtains. The agreement to sell, according to the stipulations, did 
not become binding until after 
the FCC approved the proposal.  
The stipulations are silent concerning the possibility of the 
FCC imposing terms and conditions
 on the sale different than 
those contained in the agreement. There is a possibility the FCC 
could have required alterations 
in the sales agreement, which 
would have altered the concerns of the Union and the Union™s 
bargaining posture. The sales agreement was not introduced 
into evidence. There is no predicate to conclude the condition 
precedent did not have to be met to create a binding sales 
agreement. Thus, there is no basis to find the Respondent and 
Union could have engaged in meaningful and knowledgeable 
effects bargaining prior to the 
FCC™s approval of the sale based solely on the press release. Thus, there is no predicate to find 
the notice of the proposed sale in the news media was sufficient 
notice at a meaningful time with sufficient information to en-
gage in meaningful negotiations. Id. 
There is no claim an emerge
ncy or other unusual circum-
stances required implementation of the sales agreement the 
same day Respondent and the 
buyer received FCC approval of 
the sale. Respondent argues the news release constituted a spe-
cial circumstance. I find this argument unpersuasive. Respon-
dent admits the issuance of a 
press release announcing the pro-
posed sale ﬁwould not in and of
 itself satisfy the notice obliga-
tion.ﬂ There is no claim the news release presented any of the 
details of the sale other than the condition precedent of FCC 
approval.  While Respondent claims the news release gave notice the 
sale was imminent, I find the record does not support this 
claim. There was no stipulation concerning how long FCC 
approval takes in similar circumst
ances.  The record indicates it 
took the FCC more than two months to grant approval. There is 
no showing if such approval modified the terms of the sales 
agreement. There is no evid
ence the Union should have known the sale could or did result in th
e termination of unit employees. 
There is no evidence Respondent gave the Union meaningful 
information at a time when the Union retained any bargaining 
power. There was no evidence an emergency or other exculpa-
 GANNETT CO. 359tory circumstances required effec
ting the sale the same day the 
FCC gave its approval. 
Genesee Family Restaurant
, 322 NLRB 219 (1996). I conclude Respondent failed to meet its burden of 
demonstrating ﬁparticularly un
usual or emergency circum-
stancesﬂ that would relieve it of the obligation to provide the 
Union with effective notice. 
Willamette Tug & Barge Co.
, su-
pra; Compact Video Services
, 319 NLRB 131 fn. 1 (1995). 
Respondent has failed to pres
ent persuasive argument sup-
porting its claim the press release presents ﬁthe kind of case that 

the Board should interpret as warranting an exception to the 
general rule.ﬂ Respondent has fa
iled to demonstrate such an 
exception is warranted under the circumstances of this case, 
where there was no emergency or other factors warranting re-
lieving Respondent of its obligation to give the Union meaning-
ful notice at a meaningful time. The Union was presented with 
a fait accompli. Once the terms of the sales agreement had been 
met, i.e., FCC approval received, the sale was immediately 
implemented without any opportunity afforded the Union to 
determine if it wished to request
 effects bargaining. There is no 
showing the Union had sufficient information to engage in a 

reasonable analysis of the proposed sale and determine whether 
to request effects bargaining. Under the circumstances pre-
sented in this case, I find the union did not waive the right to 
bargain about the effects of the sale of Respondent. The Board 
will not lightly infer waivers of statutory rights. In 
Rockwell 
International Corp.
, 260 NLRB 1346, 1347 fn. 6 (1982), the 
Board stated: 
 Where, as here, an employer relies on a purported waiver to 
establish it freedom unilaterally to change terms and condi-
tions of employment not containe
d in the contract, the matter 
at issue must have been fully
 discussed and consciously ex-
plored during negotiations and the union must have con-
sciously yielded or clearly and unmistakably waived its inter-
est in the matter. 
 I find the Union did not waive its statutory right to bargain 
about the effects of the sale of KSDO. Accordingly, I conclude 
Respondent violated Section 8(a)(5) and (1) of the Act by sell-
ing it operation without giving the Union adequate notice and 
an opportunity to bargain over the effects of its sale of the busi-
ness. 
CONCLUSIONS OF LAW 
1. Respondent, Gannett Co., Inc., is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
2. American Federation of Te
levision and Radio Artists, Lo-
cal 225, AFLŒCIO, is a labor organization within the meaning 

of Section 2(5) of the Act. 
3. At all times material herein, the Union has been the exclu-
sive collective-bargaining representative of the Respondent™s 
employees in units A and B com
posed of all staff announcers, newspersons, freelance performer
s, producers, writers, direc-
tors, editors, and call screeners employed at KSDO.  
4. On or about December 9, 1996, Respondent failed to 
timely notify and bargain with the Union about the effects of 
the sale of its radio station 
KSDO, thereby engaging in unfair 
labor practices affecting commerce within the meaning of Sec-
tion 8(a)(5) and (1) of the Act. 
REMEDY Having found the Respondent has engaged in certain unfair 
labor practices, I recommend that it be ordered to cease and 
desist therefrom and take certain affirmative action to effectu-
ate the policies of the Act. 
Since Respondent has no appropri
ate local place of business 
to post a notice to employees of
 KSDO regarding violations and remedy, I recommend that Re
spondent be ordered to mail 
signed copies of the notice to the Union and to all of Respon-
dent™s employees represented by the Union and employed as of 
December 9, 1996. 
Benchmark Industries
, 269 NLRB 1096, 
1099 (1984); Excel Container, Inc.
, 325 NLRB 17 (1997). 
General Counsel requests, as the appropriate remedy, that 
provided for in Transmarine Navigation Corp.
, 170 NLRB 389 
(1968), for the Union may have been able to secure ﬁadditional 
benefits for employees had th
e Respondent engaged in timely 
effects bargaining,ﬂ such as 
severance pay, pension fund pay-
ments, letters of reference, and health insurance. 
Live Oak 
Skilled Care & Manor
, 300 NLRB 1040 (1990); 
Los Angeles 
Soap, supra, 300 NLRB at 295. Respondent avers its press re-
lease, which gave the Union knowledge of the pending sale, 

should absolve Respondent of liability and the 
Transmarine 
Navigation 
remedy would be inappropriate.  
Where, as here, the sale occurred years ago ﬁthe Union can 
hardly hope to obtain the same benefits from bargaining that 
might have helped ease the unit 
employees™ transition into their 
employment with their new empl
oyer or new employment had 
‚effects™ bargaining taken place 
at the time required by law.ﬂ 
Signal Communications, 284 NLRB 423, 428 (1987); Live Oak 
Skilled Care & Manor, 
supra at 1042. The Respondent had a 
duty to bargain over such matters 
as severance pay, payment of 
accrued benefits, continuation of health benefits for employees 
not re-employed by the new empl
oyer, etc. Respondent™s fail-
ure to do so requires that empl
oyees be made whole for losses 
incurred by such failure. 
Sierra International Truck, Inc.
, 319 
NLRB 948 (1995). 
Meaningful bargaining cannot 
be guaranteed unless some 
measure of economic equipoise is granted to the Union.  Given the facts of this case, I find the 
Transmarine backpay remedy is 
appropriate, and to require ﬁthe employees whose statutory 

rights were invaded by reason of the Respondent™s unlawful . . . 
action, and who may have su
ffered losses in consequence 
thereof, be reimbursed for such losses until such time as the 
Respondent remedies its violation by doing what it should have 
done in the first place.ﬂ Royal Plating & Polishing Co.
, 160 NLRB 990, 999 (1966), quoting 
Winn-Dixie Stores
, 147 NLRB 
788, 792 (1964), enfd. in relevant part 361 F.2d 512 (5th Cir. 
1966). It is recommended that, in order to effectuate the purposes of 
the Act, Respondent bargain with the Union concerning the 
effects on its employees of the sale of Radio Station KSDO in 
San Diego, California, and shall order a limited backpay re-
quirement designed both to ma
ke the employees whole for 
losses suffered as a result of the violation of the Act and to 

recreate some practical economic balance to the bargaining so 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 360such bargaining is not devoid of any economic consequence for 
Respondent. Backpay shall be paid 
at the rate earned by units A 
and B employees on the last date
 of their employment with 
Gannett, with interest as set forth in 
New Horizons for the Re-
tarded, 283 NLRB 1173 (1987). I recommend leaving the de-
termination of losses suffered by employees to the compliance 
stage of this proceeding. 
Respondent shall pay employees
 represented by the Union 
backpay at the rate of their normal wages when last in Respon-
dent™s employ, from 5 days after the date of the Board™s Order 
until the occurrence of the earliest of the following conditions: 
(1) the date Respondent bargains to agreement with the Union 
on those subjects pertaining to the 
effects of the sale and loss of employment upon its employees; 
(2) a bona fide impasse in bargaining; (3) the failure of the Union to request bargaining 
within 5 days of the Board™s Order, or to commence negotia-
tions within 5 days of Respondent
™s notice of its desire to bar-gain with the Union; or (4) the subsequent failure of the Union 
to bargain in good faith. In no event shall the backpay of any of 
the employees represented by the Union exceed the amount he 
or she would have earned as wages from December 9, 1996, the 
date of the sale and/or the date
 of termination of Union repre-
sented employees, to the time the employee secured equivalent 
employment elsewhere, or the 
date on which Respondent shall 
have offered to bargain, whic
hever occurs sooner; provided, 
however, that in no event shall the backpay sum be less than 
these employees would have earn
ed for a 2-week period at the 
normal rate of their normal wages when last in Respondent™s 
employ. Backpay shall be paid at the rate earned by units A and 
B employees on the last date of 
their employment with Gannett, 
with interest as set forth in 
New Horizons for the Retarded
, supra. On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
5 ORDER The Respondent, Gannett Co., Inc., San Diego, California, its 
officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Failing and refusing to timely notify and bargain with the 
American Federation of Television and Radio Artists, Local 
                                                          
                                                           
5 If no exceptions are filed as provided by Sec. 102.48 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
225, AFLŒCIO, as the exclusive representative of its employees 
for the Units composed of all staff announcers, newspersons, 
freelance performers, producers, writers, directors, editors, and 
call screeners employed at KSDO.  
(b) In any other like or related manner interfering with, re-
straining, or coercing employees in the exercise of the rights 
guaranteed them by Section 7 of the Act. 
2. Take the following affirmativ
e actions necessary to effec-
tuate the policies of the Act. 
(a) On request, bargain in good faith with the American Fed-
eration of Television and Radio 
Artists, Local 225, AFLŒCIO, 
concerning the effects of its deci
sion to sell or otherwise trans-
fer its assets and operations at
 Radio Station KSDO and to ter-
minate the employees, and if any understanding is reached, 

embody it in a signed agreement. 
(b) Pay the terminated employees represented by the Ameri-
can Federation of Television a
nd Radio Artists, Local 225, 
AFLŒCIO, their normal wages for the period set forth in the 
remedy section of this decision. 
(c)  Preserve and, on request, make available to the Board or 
its agents for examination and copying, all payroll records, 
social security payment records, timecards, personnel records 
and reports, and all other records necessary to analyze the 
amount of backpay due under the terms of this Order.  
(d) Mail an exact copy of the attached notice marked ﬁAp-
pendixﬂ6 to the Union and to all union-represented employees 
at Radio Station KSDO employed on December 9, 1996, to 
those employees™ last known addre
sses. Copies of the notice, 
on forms provided by the Regional Director for Region 21, 
after being duly signed by Respo
ndent™s duly authorized repre-
sentative, shall be mailed imme
diately upon receipt thereof, as 
herein directed. 
(e) Within 21 days after service by the Regional Director, 
file with the Regional Director a sworn certification of a re-
sponsible official on a form provided by the Region attesting to 
the steps that Respondent has taken to comply. 
  6 If this Order is enforced by a judgment of a United States Court of 
Appeals, the works in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall read: Posted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  